The State




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 27, 2014

                                      No. 04-14-00407-CR

                                   Roland A. ALVARADO,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 12, Bexar County, Texas
                                   Trial Court No. 354155
                           Honorable Scott Roberts, Judge Presiding


                                         ORDER
        In response to this court’s order, appellant has filed proof that the reporter=s fee for
preparation of the record was paid in full on June 26, 2014. The court reporter previously filed a
notice stating the record could be filed two weeks after the fee was paid.

       We therefore order Tonya Thompson to file the reporter=s record by July 11, 2014.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court